ﬁn the misscurt Qtuurt of appeals
QEastern Eistritt

DIVISION THREE
CITY OF CHESTERFIELD, ED101916
Appellant,
Appeal from the Circuit Court
v. of St. Louis County

FREDERICH CONSTRUCTION INC.
and TRAVELER’S CASUALTY AND
SURETY COMPANY OF AMERICA

)

)

)

)

)

) 12SL—CC03917
)

) Honorable Richard C. Bresnahan
)
)
)

Respondents. Filed: April 21, 2015

Introduction
The City of Chesterﬁeld (City) appeals the judgment of the trial court conﬁrming
an arbitration award that included an award of attorneys’ fees against the City. The City
argues the arbitrators exceeded their authority in awarding attorneys’ fees. We affirm.
Background
The City hired Respondent Frederich Construction, Inc. (FCI) to be the general
contractor on two construction projects for the City. The City and FCI executed separate
contracts for each of the two projects on June 16, 2009 and December 8, 2009,
respectively. Respondent Traveler’s Casualty and Surety Company of America

(Travelers) was the surety for FCI under both contracts. Both contracts contained

 

provisions stating that all disputes between the parties would be subject to arbitration
under the Construction Industry Arbitration Rules of the American Arbitration
Association (AAA).

Disputes arose under both contracts, and the parties submitted them to arbitration
in accordance with their agreements. The arbitrators resolved both disputes in favor of
FCI. The first award, dated September 24, 2012, included attorneys’ fees of $50,000.
The trial court conﬁrmed the award on April 29, 2013, and the City did not appeal that
judgment.

In the second arbitration award, dated May 28, 2013 (Final Award), the arbitrators
also awarded attorneys’ fees to FCI in the amount of $279,037. The City ﬁled a petition
in interpleader and a motion to vacate the Final Award’s grant of attorneys’ fees in the
trial court. The City argued that the arbitrators exceeded their authority in awarding
attorneys’ fees in the Final Award because the contract between the City and FCI
contained no provision allowing for attorneys’ fees, and AAA rules did not authorize
such fees under the circumstances. The trial court denied the City’s motion to vacate
attorneys’ fees and conﬁrmed the Final Award. This appeal follows.

Standard of Review
“Given the purposes of arbitration as an alternative to litigation, judicial oversight

of arbitration is narrow and strictly limited.” Behnen v. A.G. Edwards & Sons Inc., 285
S.W.3d 777, 779 (Mo. App. E32009). Section 435.405.1’ contains the only grounds
upon which a court may vacate an arbitration award. Doyle V. Thomas, 109 S.W.3d 215,
219 (Mo. App. ED. 2003) (court is limited to speciﬁc grounds laid out in statute).
Section 435.405.] sets forth ﬁve possible grounds for vacating an arbitration award, only

’ All statutory references are to RSMo. (2000) unless otherwise indicated.

2

 

one of which is relevant here: “where . . . {Qhe arbitrators exceeded their powers.”
Section 435.405.1(3).

Whether the arbitrators exceeded their powers is a legal question we review de
novo. game; 285 S.W.3d at 779. However, we may not vacate an award simply
because we would have interpreted the agreement or the facts differently. E Shefﬁeld
Assemny of God Church, Inc. v. Am. Ins. Co., 870 S.W.2d 926, 931 (Mo. App. W.D.
1994) (citing Lorenzini V. Group Health Plan, Inc, 753 S.W.2d 106, 108 (Mo. App. ED.
1988)) (“{m]istakes of law [or] fact . . . are not a sufﬁcient reason to vacate an award”).
Section 435 .405. l (5) states “the fact that the relief was such that it could not or would not
be granted by a court of law or equity is not ground for vacating or refusing to conﬁrm
the award.” S33 Beﬂren, 285 S.W.3d at 780 11.4 (noting clause from subsection (5)
applies to all of Section 435.405.] as a whole). We may vacate the award based on an
excess of the arbitrators’ power “only if the arbitrators decided matters which were
beyond the scope of the agreement or were clearly not submitted to them.” 1d; at 779.

Discussion

The City raises two points on appeal, both contesting the trial court’s
conﬁrmation of the award of attorneys’ fees contained in the Final Award. In both
points, the City argues the trial court erred in conﬁrming the Final Award because the
arbitrators exceeded their authority in awarding attorneys” fees. Thus, we address both
points together.

Here, in the Final Award, the arbitrators noted that there was no contractual
provision speciﬁcally authorizing an award of attorneys’ fees, nor was there statutory

authority for such an award. The arbitrators also noted that no special circumstances

 

were present that would justify an award of attorneys’ fees. The arbitrators ultimately
concluded they were authorized to resolve the issue of attorneys’ fees because the
contract incorporated AAA rules, which allow arbitrators to award attorneys’ fees where
all parties request them. We agree.
First, the parties agree that their contract incorporated AAA rules. Speciﬁcally,
AAA Rule R—45 addresses awards of attorneys’ fees as follows:
(d) The award of the arbitrator may include:

(ii) an award of attorneys’ fees if all parties have requested
such an award . . . .

It was undisputed that PC! requested attorneys’ fees. Additionally, the arbitrators found
that the City requested attorneys” fees twice: in the prayers for relief of the City’s
amended answer and counterclaim, respectively. The City’s answer contained the
following prayer for relief:

WHEREFORE, the . . . City requests that FCI’s claims be

denied in their entirety, and that the City be granted an award

of the relief prayed for by the City’s Counterclaim, including . .

. attorneys’ fees . . ., to which the City may be entitled pursuant

to the AAA Construction Industry Arbitration Rules.
In the City’s counterclaim, the prayer for relief contained seven different requests,
denominated A through G, the last two of which are relevant:

F. The costs and expenses of this proceeding, including but not

limited to all AAA fees, expenses and arbitrator compensation

as provided by AAA Rule[] R-45 . . . .

G. The City’s reasonable attorney fees, expert witness fees,

and all other expenses and costs incurred and to be incurred by
the City in connection with this arbitration proceeding.

 

The City disputed this ﬁnding in the trial court because the arbitrators also entered
Scheduling and Procedure Order No. 1 (Procedure Order), which provided that “[a]ny
party seeking an award of attorney’s fees or costs following the interim award shall ﬁle
its application stating its . . . request within ten (10) days of the issuance of the interim
award.” The City argued that it never requested attorneys’ fees in accordance with this
order, but rather after the panel’s interim award in favor of FCI, the City has only
disputed that the arbitrators were authorized to award attorneys’ fees.

On appeal, the City argues that it could not have satisﬁed AAA Rule R—45(d)(ii)
because once the arbitrators entered the Procedure Order, that method became the only
way to satisfy the rule. Additionally, the City argues that even if that were not the case,
its prayers for relief were merely boilerplate and could not have constituted a “request”
for attorneys’ fees under Rule R-45(d)(ii). However, under our standard of review, our
inquiry is not whether the arbitrators properly interpreted AAA Rule R-45(d)(ii) and
properly applied the particular facts here to arrive at the correct outcome. 553 Edward D.
Jones & Co. v. Schwartz, 969 S.W.2d 788, 793—94 (Mo. App. W.D. 1998) (“appellate
courts will not consider claims that arbitrators committed factual or legal errors, as they
would in reviewing decisions of lower courts”). Rather, our question is simply, did the
arbitrators decide an issue that was within the scope of the parties’ agreement? 55;

Behnen, 285 S.W.3d at 779. Here, the answer is yes.

 

The parties incorporated AAA rules into their agreement, which made them as
much a part of the contract as any other provision. E Dunn Indus. Group, Inc. v. City
of Sugar Creek, 112 S.W.3d 421, 435 11.5 (Mo. banc 1993) (noting “matters incorporated

into a contract by reference are as much a part of the contract as if they had been set out

 

in the contract in haec verba”). AAA Rule R—8 provides that “ft]he arbitrator shall
interpret and apply these Rules insofar as they relate to the arbitrator’s powers and
duties.” Construction Industry Arbitration Rules, R~8 (effective Oct. 1, 2009). Thus,
once the parties each put forth what could be construed as requests for attorneys’ fees to
trigger Rule R-4S(d)(ii), it was for the arbitrators and not the courts to determine here
what constitutes a “request” under the language of that rule. See also Green Tree Fin.
Corp. v. Bazzl , 539 U.S. 444, 452 (2003) (noting that matters of contract interpretation
and arbitration procedures—besides narrow exception of validity of contract and
arbitration clauseeare matters for arbitratOrs to decide, not courts); Howsam v. Dean
Witter Reynolds, Inc., 537 U.S. 79, 84 (2002) (interpretations of procedural issues in
arbitration arising under national arbitration rules are for arbitrator to make).

Because the arbitrators determined an issue within the scope of the contract,
namely, arising from the AAA rules incorporated into the contract, we cannot vacate their
decision even if we would have decided it differently. & Hayob v. Osborne, 992
S.W.2d 265, 269 (Mo. App. W.D. 1999) (ﬁnding no decision of arbitrator would exceed
its powers with respect to issue within scope of contract, “even if repugnant to the laws of
the State of Missouri”). That said, we would nevertheless decline to vacate the award
here under Ruie R—45(d)(ii).

While the City argues that its requests for fees in its pleadings were mere
boilerplate, the language of the prayers for relief displays otherwise. For example, the
City speciﬁcally referred to any relief available under Rule R-45 among its seven
different requests for relief, most of which contained speciﬁc references to the facts of

this case. Additionally, the arbitrators’ Procedure Order does not purport to be the only

 

method by which to satisfy Rule R-45(d)(ii), but rather an additional procedural step the
arbitrators required of parties who had already named attorneys’ fees as part of their
requested relief at the outset of the proceeding.

The City’s argument that its attorney, who signed the City’s pleadings, cannot
bind the City to an agreement to pay attorneys’ fees where the City did not otherwise
agree to be bound is unavailing. The City agreed to submit the issue of attorneys’ fees to
arbitration when it incorporated AAA Rules into its contract with FCI. The City’s
attorney was its agent for requesting any relief at all under the contract through its
pleadings. The City cannot claim an entitlement to attorneys’ fees through its pleadings,
and then, upon losing on the merits, claim the other party has no such entitlement. The
only objection to attorneys’ fees came after the City was required to pay them. Notably,
the City did not appeal the award of $50,000 in attorneys’ fees to FCI in the ﬁrst contract
dispute.

Finally, though they need not look to legal authority per se, the arbitrators
examined relevant case law relied on by the parties and applied it reasonably. Given all
of the foregoing, if we were permitted to review the arbitrators’ interpretation and
application of Rule R-45(d)(ii) here, we would agree the City requested attorneys’ fees
and ﬁnd the award of attorneys’ fees was proper. Cf, Scheck Indus. Corp. V. Tarlton
Corp“ 435 S.W.3d 705, 733 (M0. App. ED. 2014) (citing Lucas Stucco & EIFS Design,
324 S.W.3d 444, 444 (Mo. banc 2010)) (pleading requirement for attorneys’ fees
“satisﬁed where all elements of statutory claim pleaded and prayer for ‘reasonable

attorneys’ fees’ was made”).

 

However, because the issue of attorneys’ fees was within the scope of the parties’
agreement due to the incorporation of AAA Rules into their contract, it was the role of
the arbitrators to interpret and apply Rule R-45(d)(ii) to the statements contained in the
City’s pleadings and in light of their own Procedure Order. Thus, they did not exceed
their authority in doing so. & Be_hner_1, 285 S.W.3d at 779. Point denied.

Conclusion
Because the trial court correctly determined the arbitrators did not exceed their

authority in awarding attorneys’ fees, the trial court did not err in conﬁrming the Final

Award. We afﬁrm.

Kurt S. Odenwald, P. J ., concurs.
Robert G. Dowd, Jr., J ., concurs.